Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/219554 
    
        
            
                                
            
        
    

Parent Data16219554, filed 12/13/2018 and having 1 RCE-type filing thereinClaims Priority from Provisional Application 62608303, filed 12/20/2017





Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.

Non-Final Office Action 

Claims 1-17 are pending. 
Claim 25 was canceled.
Amendments filed on 07/28/2020 were entered.
No claim is allowed. 
Response to Remarks

Applicants response filed on 07/28/2020 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  Upon further review 
The formulations and methods typically deliver between about 0.1 ml/kg and about 15 ml/kg dose of MCT oil to an animal. The dose may vary based on the size of the animal and the amount of calories needed for rapid nutritional intervention. The volume of the formulations and rate of the SC injections may be limited by the size of the animal, and the SC injections may be repeated.” (Lines 26-30, page 3 of original specification).  Example 3. MCT oil maintains animal’s body weight during post-surgery recovery with an analgesic.
Election of Species

Previously, the Examiner requested an election of species, where, if Group I is elected, the election should be for the species as follows:
One specific method,
One action causing stress, and
Complete formulation containing one specific MCT oil (triglyceride).
In response, Applicant elected: “reducing stress-related weight loss” as the specific method, “surgery” as the action causing stress; and the formulation of claim 14 as the complete formulation containing one specific MCT oil (triglyceride).
Claims 1-17 read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Invention as claimed is not described in original specification.  Specification does not describe method for preventing stress-related or drug induced weight loss in an animal, the method comprising subcutaneously injecting into  an animal in need as claimed. Specification does not describe how to preventing the weight loss as claimed.  In claim 14-16, how the weight loss was prevented from 1% to 50% or at least 50% of pre-stress weight. 




    PNG
    media_image1.png
    210
    634
    media_image1.png
    Greyscale

Specification describes only the data for the mitigation of the weight loss induced by administration of analgesics, such as buprenorphine and the administration of MCTs.  (Lines 18-32 on page 14 and lines 1-17, page 15.   It appears that it in view of the significantly varying physiological properties the claimed invention is not fully described.  Claim 6 is drawn to a stress-related weight loss comprises both therapeutic and non-therapeutic embodiments, such as relocation, separation, exercise, training, handling and rescue.  Example 3 describes the results in table 5 on page 29 which demonstrates the unexpected result that the formulation can be used to provide a bolus of calories independent of drug, and that the formulation can be used to compensate for drug induced loss of appetite.

In regards to claims 12 and 13, pecification does not describe how the claimed methods can be treated by the elected compound of example 6 as in amended claim 1 in combination of the additional active agents as claimed. Specification discloses in example 6, elected compound as in claim 1, does not describe the combination with Markush groups of additional additive active agents as claimed.  The second active agent is selected from the group consisting of vitamins, minerals, antibiotics, and anti-parasiticals.



    PNG
    media_image2.png
    446
    482
    media_image2.png
    Greyscale


It appears that Applicant have no possession of the claimed invention at the time the invention was filed.  The sufficient evidence of possession has not been furnished in the disclosure.  Specification does not describes claimed method by combining elected species (compound of example 6) with additional active agents as claimed.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.   The requirement serves a teaching function in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time, a patentee can lawfully claim only what he has invented and described, .
The applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.  Such disclosure must do more than merely disclose that which would render the claimed invention obvious, § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element.

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 

Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

 	Written description requirement, that a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it
The invention as claimed was not fully described in instant specification for the claimed treatments as instantly claimed.  
Therefore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

It is suggested to amend the claims to the invention which are described in original specification to overcome this rejection.

35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan et al. (WO 2016/055081, IDS filed on 11/12/2019)) and Baharaff et al. (US 2016/0304553) which embraces Applicants claimed invention. See the entire documents. 

 
Determining the scope and contents of the prior art.

In regards to claims 1 and 4,, Pan et al.(WO ref)  teaches  “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss.[0015].  Pan teaches administration of MCT by injection. It further teaches “therapeutically effective amount” means an amount of a compound of the invention that (i) treats or prevents or minimizes the particular disease, condition, or disorder, e,g. decreased mobility or activity (ii) attenuates, ameliorates, or eliminates one or more symptoms of the particular disease, condition, or disorder, e.g. lack of movement, lethargic behavior, or (hi) prevents or delays the onset of one or more symptoms of the particular disease, condition, or disorder described . [0016].

In regards to claim 1 Pan et al. teaches that composition can be administered intravenously [0069]. 
In regards to claims 2 and 3, Pan teaches weakness, slowing, decreased energy, lower activity, and unintended weight loss weight loss, treatments or prevention or minimizes the particular disease, condition, or disorder, e,g. decreased mobility or activity and prevents or delays the onset of one or more symptoms of the particular disease.  A person skilled in the art would administer the amount of the MCT as needed to reduce the stress which may be due to the unintended weight loss, and other symptoms as cited above. 

In regards to claim 5, Pan includes many animals teaches that the animal can be a human, avian, bovine, canine, equine, feline, hircine, lupine, murine, ovine, and porcine animal [0013]. 
In regards to claims 1-17, Pan teaches [0015] The term “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss.[0015].

In regards to claims 1, Pan teaches MCTs 6-12 carbon atoms.  See claim 12 of Pan et al. teaches the same compound.
 
    PNG
    media_image3.png
    237
    673
    media_image3.png
    Greyscale



Pan et al. teaches methods and compositions suitable for increasing mobility and/or activity and preventing and/or treating frailty in an animal.  The compositions comprising MCTs can be effective for increasing mobility and/or activity and preventing or treating frailty in animals. As such, a method for increasing mobility or activity or preventing or treating frailty in an animal can comprise identifying an animal with decreased mobility or activity or having frailty, or being at a risk from frailty; and 
In regards to claims 4 and 5, Pan teaches administration of MCT in pat food. [0043].
In regards to claims 9, 11 and 14-15, a pet food composition suitable for increasing mobility or activity in an animal can comprise about 15% to about 5G% protein, about 5% to about 40% fat, about 5% to about 50% carbohydrate, and about 1% to about 40% one or more medium chain triglycerides (MCTs). The composition can have a moisture content of about 5% to about 20% and the MCTs can be present in a therapeutically amount effective for increasing mobility or activity and prevent or treating frailty in the animal, Lines 9-14, .[0040].  These percentages overlaps with claimed percentage of MIT.[0047] for more ranges 
It would have been obvious to one skilled in the art at the time the invention was filed to find an appropriate percentage at least 50% or 1-50% of MCT depending on the need  because addition of various ranges of MIC are taught by Pan et al. 

In regards to claim 5, Pan teaches administration of the compositions, including administration as part of a dietary regimen, can span a period of time ranging from parturition through the adult life of the animal. In various embodiments, the animal can be a human or companion animal such as a dog or cat. [0071]. 
In regards to claim 7, administration can be done by any method. A person skilled din the art would figure out the most appropriated method seeing the condition of the animal. 

In regards to claims 12, 13, composition can be used in combination with a complete and balanced food. According to certain embodiments provided herein, the compositions comprising the MCTs cars be used with a high-quality commercial food. As used herein, “high-quality commercial food” [0060].



[It teaches methods and compositions can be useful for, adult or senior animals. In one embodiment, the animal can be a companion animal. In one aspect, the animal can be a cat or dog. Additionally, in another embodiment, the animal can be an aging animal. [0041].
Pan teaches that methods can be on an as-needed or as-desired basis of varying or regular frequency. A goal of regular ingestion is to provide the animal with a regular and consistent dose of the composition or the direct or indirect metabolites that result from such ingestion. Such regular and consistent dosing will tend to create constant blood levels of the components of the compositions or their direct or indirect metabolites. Thus, regular administration can be once monthly, once weekly, once daily, or more than once daily. Similarly, administration can be every other day, week, or month, every third day, week, or month, every fourth day, week, or month, and the like. Administration can be multiple times per day. [0069].
Pan teaches that the composition may furthermore contain vitamins, antioxidants (claims 15 to 18), or LC-PUFAs [48]. Aging leading to frailty is also considered to represent a source of physical stress. Therefore, Pan teaches reducing stress-related weight loss by providing administering parenterally the composition containing MCT and LCT. 
In regards to claim 16, disclaimer in claim 16 was noted when the opiate is not buprenorphine which is used in example 3. 

Pan et al teaches Applicants claimed invention. Baharaff adds on teaching intravenous administration.
In regards to claim 1, Baharaff et al teaches administration by subcutaneous administration.   It teaches salts of arachidyl amido cholanoic acid (Aramchol), pharmaceutical compositions and use thereof in medical treatment. The pharmaceutical composition can be administered via a route selected from the group consisting of oral, topical, subcutaneous, intraperitoneal, rectal, intravenous, intra-arterial, transdermal, intramuscular, and intranasal. Each possibility represents a separate embodiment of the present invention. [0027],

It would have been obvious to one skilled in the art at the time the invention was filed will have option to administer the composition of claimed invention via subcutaneous administration. The route of administration would have been obvious. One skilled in the art can decide which route will be the best for a given condition of patient and will apply the same.
.  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached on Monday-Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shen, Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628